Citation Nr: 1642012	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-20 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for major depressive disorder, to include as secondary to a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, to include as secondary to the service-connected post concussive disorder (claimed a TBI).


REPRESENTATION

Appellant represented by:	 Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974 and from January 1975 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The September 2010 rating decision found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a depressive disorder.  A notice of disagreement was received in March 2011.  In May 2014, the RO issued a statement of the case that again declined to reopen the Veteran's claim based on a finding that new and material evidence had not been received.  A substantive appeal was received in June 2014.

In March 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disability, to include a major depressive disorder, and to include as secondary to the service-connected post concussive disorder (claimed as a TBI) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a major depressive disorder, including on a secondary basis; he submitted neither a notice of disagreement nor new and material evidence within one year of the July 2008 notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the July 2008 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a major depressive disorder, to include on a secondary basis.


CONCLUSION OF LAW

New and material evidence has been added to the record since the July 2008 rating decision; thus, the claim of entitlement to service connection for a major depressive disorder, to include on secondary basis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The Veteran has claimed entitlement to service connection for a major depressive disorder, to include as secondary to a TBI.  The Board notes that, at the time of the (most recent) July 2008 rating decision, service connection had not been in effect for the Veteran's post-concussive disorder.  In a September 2010 rating decision, the RO granted entitlement to service connection for post-concussive disorder (claimed as TBI) with posttraumatic headaches (migraine type) and assigned a 10 percent rating, effective August 31, 2009.

This grant of service connection for post-concussive disorder (claimed as TBI) with posttraumatic headaches (migraine type) establishes an element of the Veteran's psychiatric disability claim that had not been established at the time of the July 2008 rating decision.  Specifically, the second element (evidence of a service-connected disability) has now been established.  

Therefore, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a major depressive disorder, to include as secondary to a TBI, is reopened; the appeal is granted to this extent only.



REMAND

In view of the Board's decision to reopen the claim of service connection for a major depressive disorder, to include on a secondary basis, VA is obligated to consider the claim on the merits, and thus construes the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include a major depressive disorder, including on a secondary basis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

To avoid any prejudice to the Veteran, the Board finds that additional VA action on this issue is warranted, especially in light of the fact that the newly added evidence reflects that service connection has been established for a post concussive disorder (claimed as a TBI).  In this context, the Board is of the opinion that a remand is warranted, in order to obtain an etiology opinion.  Specifically, the Board notes that the relevant evidence, including the May 2010 mental disorders examination report and the June 2011 addendum opinion of record, does not address a pertinent question that must be addressed before adjudication of this claim may properly proceed.

The Board notes that the July 2010 VA TBI examination report contains the following diagnostic impression: postconcussive disorder characterized by chronic posttraumatic headaches (migraine type, intermittent dizziness, subjective cognitive dysfunction, and depressed mood).  More likely than not related to prior head injury."  (Emphasis added.) This opinion specifically characterizes the Veteran's depressed mood as a feature of his postconcussive disorder and links it to his prior head injury.  While is it clear that this record is linking the Veteran's symptom of depressed mood to service as a feature of his postconcussive disorder, it is unclear whether the Veteran's separate diagnosis of major depressive disorder may itself be linked, either causally or by aggravation, to the TBI.  

The May 2010 VA examination report and the June 2011 addendum discuss the Veteran's depression in the context of whether it is a manifestation of psychological trauma that was caused or aggravated by the accident itself.  The examination report directly notes that "the facial damage and scar[r]ing may have exacerbated his low self-esteem and lowered his mood at the time," while the addendum states that "[t]he veteran himself noted that the wreck made him feel more self-conscious."  Neither opinion, however, addresses whether a psychiatric disability (to include major depressive disorder) developed or was aggravated as an organic injury to the brain.  Therefore, the Board finds it necessary to remand this claim in order to obtain such an opinion.

While this claim is on remand, the AOJ should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include a major depressive disorder.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any testing deemed appropriate should be accomplished.  All findings should be reported in detail.  

The examiner is asked to provide an opinion addressing the following questions:

* The examiner should provide the diagnosis of any acquired psychiatric disorder that the Veteran now has.  The examiner should specifically rule in or rule out a diagnosis of major depressive disorder.

* Is it at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder, of which the Veteran now has, was caused by or results from (1) an organic injury to the brain, and/or (2) psychological trauma from an in-service automobile accident?

* Is it at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder, of which the Veteran now has, progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of (1) an organic injury to the brain, and/or (2) psychological trauma from an in-service automobile accident?

A complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


